

117 HR 3578 IH: United States-Mexico Electricity Exchange Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3578IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Cuellar introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo promote the interconnection of electric transmission facilities between the United States and Mexico, and for other purposes.1.Short titleThis Act may be cited as the United States-Mexico Electricity Exchange Act.2.United States-Mexico Electricity Exchange Initiative(a)In generalThe Secretary of Energy shall work with the appropriate representatives of the Government of Mexico, to the extent practicable, to establish a United States-Mexico Electricity Exchange Initiative to promote the interconnection of electric transmission facilities between the southern border States of the United States and Mexico.(b)RequirementsIn carrying out this section, the Secretary shall—(1)conduct a study on the opportunities and obstacles to cross-border trade of electricity;(2)strengthen electric grid resilience and reliability in the border region;(3)promote the generation and exchange of electricity in the border region; and(4)strengthen the economic conditions in the border region.(c)Reporting(1)Initial reportNot later than 365 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate a report containing a plan to establish the United States-Mexico Electricity Exchange Initiative.(2)Annual updatesNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate a report on the implementation of the United States-Mexico Electricity Exchange Initiative.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section not more than $1,000,000 for each of fiscal years 2022 through 2025.